882 F.2d 356
Remo BENIGNI, dba The Silver Fox, Plaintiff-Appellee,v.CITY OF HEMET;  Roger Miller;  Jesse Pease;  Scott Jernigan,Defendants-Appellants.
No. 87-5622.
United States Court of Appeals,Ninth Circuit.
July 31, 1989.

Prior report:  879 F.2d 473.
Before TANG, BOOCHEVER and NORRIS, Circuit Judges.

ORDER

1
An opinion was originally filed on August 15, 1988 and was published at 853 F.2d 1519.


2
The appellants filed a petition for rehearing on August 29, 1988.


3
An amended opinion, in which Judge Boochever filed a concurrence, was filed December 2, 1988;  this opinion was subsequently withdrawn from publication in the Federal Reporter.


4
After the appellee filed a response to the petition for rehearing at the court's request, a second amended opinion, captioned "Amended Opinion," was filed February 14, 1989 and was published at 868 F.2d 307.    A final amended opinion, captioned "Second Amended Opinion," was filed June 15, 1989.  879 F.2d 473.


5
The panel as constituted above has voted to deny the petition for rehearing.  Judges Tang and Norris reject the suggestion for rehearing en banc and Judge Boochever so recommends.


6
The full court has been advised of the suggestion for rehearing en banc, and no judge of the court has requested a vote on the suggestion for rehearing en banc.  Fed.R.App.P. 35(b).


7
The petition for rehearing is denied and the suggestion for rehearing en banc is rejected.